 

Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR QUALIFIED UNDER STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, OR (B) IF SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE
RULES AND REGULATIONS IN EFFECT THEREUNDER AND ANY APPLICABLE STATE SECURITIES
LAWS.

Amended and Restated promissory note AND REIMBURSEMENT AND INDEMNIFICATION
AGREEMENT

 March 11, 2020

This Amended and Restated PROMISSORY NOTE AND REIMBURSEMENT AND INDEMNIFICATION
AGREEMENT (this “Note”), dated as of March 11, 2020, is made jointly and
severally by Cool Holdings, Inc., a Maryland corporation (“Cool Holdings”) and
each of the other parties identified as “Obligors” on the signature pages hereto
(with Cool Holdings, collectively, the “Obligors” and each, an “Obligor”) to
GAMESTOP CORP., a Delaware corporation (“Payee”).

This Note is the Restated Note referred to in that certain Termination and
Release Agreement dated as of the date hereof by and among the Obligor, Payee
and the Guarantors (as defined therein).  This Note amends and restates that
certain Promissory Note, Reimbursement and Indemnification Agreement and
Security Agreement issued by the Obligors to the Payee on September 25, 2019
(the “Prior Note”) and no novation of the indebtedness or other obligations
evidenced thereby is intended nor shall any such novation be deemed to have
occurred on account of the execution and delivery of this Note or otherwise. The
Payee agrees that, upon the execution of this Note by the Obligors and the
Payee, the Prior Note will be deemed superseded, replaced and of no further
force or effect, and this Note will exclusively govern the terms of any and all
indebtedness and other obligations that previously were owed or due by the
Obligors to the Payee under the Prior Note.  

1.Promise to Pay. The Obligors hereby jointly and severally promise to pay to
the order of Payee $1,250,000 (the “Principal Amount”), in lawful money of the
United States of America (the “Loan”), as hereinafter provided in this Note.

2.Interest.  The Principal Amount outstanding hereunder shall bear interest
until such amount is paid, at a rate equal to 6% per annum.  The annual interest
rate shall be calculated for the actual days elapsed on the basis of a 365-day
year.

3.Term. The term of the Loan issued under this Note (the “Term”) shall commence
on the date hereof and continue until the earliest of (a) February 17, 2024, or
(b) the acceleration of the maturity of the Loan pursuant to Section 7 of this
Note. For the avoidance of doubt, the occurrence of the Maturity Date and/or
repayment or prepayment of the Principal Amount shall not terminate this Note
unless all other obligations of the Obligors under this Note have been paid in
full and satisfied and the Apple Guarantee (as defined below) has been
terminated.

4.Payments. On the Maturity Date, all outstanding principal due under this Note
shall be immediately due and payable in full.

 

--------------------------------------------------------------------------------

 

5.Method of Payments. Obligors shall make all payments to be made on or pursuant
to this Note in lawful money of the United States of America in immediately
available funds. If any payment date shall fall on a date which is not a
business day, payment may be made on the next succeeding business day.

6.No Deductions.  All amounts due hereunder shall be paid without deduction for
any taxes, levies, imposts, duties, deductions, charges or withholdings imposed
by any national, state or local taxing authority, or shall be grossed up by
Obligors for such amounts, and shall not be subject to reduction on account of,
or be otherwise affected by, any other circumstances, including any right of set
off, counterclaim, recoupment, defense or other right with any Obligor may have
against Payee (including for the avoidance of doubt, any such rights arising
under that certain Stock Purchase Agreement, made and entered into as of May 9,
2019, by and among Cool Holdings, Payee and Simply Mac (the “SPA”)).

7.Prepayments. Obligors may prepay at any time and from time to time all or any
portion of the principal sum hereunder without penalty or premium.

8.Reimbursement and Indemnification Under Apple Guarantee. Obligors hereby
jointly and severally agree to reimburse, defend, indemnify and hold harmless
Payee for, from and against any and all indemnifiable Losses (as defined in the
SPA) suffered by any of the Seller Indemnified Parties (as defined in the SPA)
under Section 9.3(a)(iv) of the SPA with respect to the Apple Guarantee (as
defined below), treating all of the Obligors as the “Purchaser” for the purpose
of Section 9.3(a)(iv) and the related provisions of Article IX of the SPA. As
used herein, “Apple Guarantee” means that certain Corporate Guarantee, dated as
of August 28, 2014, made by Payee for the benefit of Simply Mac and Computer
Marketing Corporation (dba MacAuthority) and in favor of Apple, Inc., as the
same may be amended, amended and restated, supplemented or modified from time to
time.

9.Events of Default. The occurrence of one or more of the following events shall
constitute an event of default hereunder (an “Event of Default”):

a.The Obligors shall fail to make any payment due to Payee under this Note
within 3 days after the same shall become due and payable, whether at maturity,
by acceleration or otherwise.

b.The Obligors shall suffer a custodian, receiver or trustee for it or
substantially all of its property to be appointed and if appointed without its
consent, not be discharged within 60 days; makes an assignment for the benefit
of creditors; or suffers proceedings under any law related to bankruptcy,
insolvency, liquidation or the reorganization, readjustment or the release of
debtors to be instituted against it and if contested by it not dismissed or
stayed within 60 days; if proceedings under any law related to bankruptcy,
insolvency, liquidation, or the reorganization, readjustment or the release of
debtors is instituted or commenced by the Obligor; or if any order for relief is
entered relating to any of the foregoing proceedings.

10.Remedies.

a.If an Event of Default exists under Section 6(b) hereof, the entire unpaid
principal balance outstanding hereunder shall become due and payable immediately
without presentment, demand notice of nonpayment, protest, or other notice of
dishonor, all of which are hereby expressly waived by Obligor.

b.If an Event of Default other than an Event of Default under Section 6(b)
exists, Payee may, at its option, do any one or more of the following:
(i) declare the entire unpaid balance of all or any part of the obligations
hereunder immediately due and payable; (ii) reduce any claim

 

--------------------------------------------------------------------------------

 

to judgment; and (iii) exercise any and all other legal or equitable rights, in
equity or otherwise, afforded by this Note, the laws of the State of Delaware or
the laws of any other applicable jurisdiction.

11.Assignment. This Note may be freely assigned by Payee. The obligations of
Obligors under this Note may not be assigned without the prior written consent
of Payee.

12.Notices. All notices required to be given to any of the parties hereunder
shall be in writing and shall be deemed to have been sufficiently given for all
purposes when delivered in person or upon confirmation of receipt when
transmitted by facsimile transmission (but only if followed by transmittal by
national overnight courier or hand for delivery on the next business day) or on
receipt after dispatch by registered or certified mail, postage prepaid,
addressed, or on the next business day if transmitted by national overnight
courier, in each case as follows:

Obligor:Cool Holdings, Inc.

Simply Mac, Inc.

155 North 400 West, Suite 170

Salt Lake City, Utah 84103

Attention: Vernon A. LoForti

Email: vern.loforti@simplymac.com

with a copy (which shall not constitute notice) to:

 

Dorsey & Whitney LLP

600 Anton Boulevard, Suite 2000

Costa Mesa, California 92626

Attention: Jason R. Wisniewski, Esq.

Email: wisniewski.jason@dorsey.com

 

Payee:GameStop Corp.

625 Westport Parkway

Grapevine, Texas 76051

Attention: Daniel Kaufman

Email: danielkaufman@gamestop.com

 

with a copy (which shall not constitute notice) to:

 

Pepper Hamilton LLP

3000 Two Logan Square

18th and Arch Streets

Philadelphia, PA 19103

Attention: Michael Friedman, Esq

Facsimile No.: 215.981.4750

 

Any notice of any change in such address shall also be given in the manner set
forth above. Whenever the giving of notice is required the giving of such notice
may be waived in writing by the party entitled to receive such notice.

13.Severability. In any event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. Any such invalidity,

 

--------------------------------------------------------------------------------

 

illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

14.Successor and Assigns. This Note inures to the benefit of Payee and binds
Obligor, and its respective permitted successors and assigns, and the words
“Payee” and “Obligor” whenever occurring herein shall be deemed and construed to
include such respective successors and permitted assigns.

15.Amendment; Waiver. No amendment of this Note shall be effective unless such
amendment is made in a writing executed by the Obligors and Payee. No waiver of
any term or condition herein shall constitute a general, further or continuing
waiver of such term or condition for future purposes.

16.Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to the principles
of conflict of laws.

*** 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Obligors have duly executed this Note on the day and
year first above written.

 

 

OBLIGORS:

 

COOL HOLDINGS, INC.

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  SVP, CFO and Secretary

 

SIMPLY MAC, INC.

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its: VP & Secretary

 

COOLTECH HOLDING CORP.

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its: VP & Secretary

 

COOLTECH DISTRIBUTION LLC

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its:  Manager

 

TEKART LLC

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  Manager

 

ONECLICK LICENSE LLC

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  Manager

 

 

--------------------------------------------------------------------------------

 

 

ONECLICK INTERNATIONAL, LLC

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its:  Manager

 

INFOSONICS LATIN AMERICA, INC.

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its:  VP & Secretary

 

VERYKOOL USA, INC.

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  VP & Secretary

 

 

Acknowledged and Agreed:

 

PAYEE:

 

GAMESTOP CORP.

By:/s/ Bernie Colpitts

Name:  Bernie Colpitts

Title:  SVP – CAO

 